Name: Council Regulation (EEC) No 1213/89 of 3 May 1989 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  plant product;  agricultural structures and production
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1213 / 89 of 3 May 1989 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2127US is hereby amended as follows : 1 . The second subparagraph of Article 4b ( 3 ) is replaced by the following: 'In this event, the Commission shall adjust the target prices using the derivation components by means of which they are established under Article 3 ( 4).' 2 . Article 7 (2 ) is replaced by the following: '2 . Buying-in as provided for in paragraph 1 may take place only in the following periods :  from 1 August to 30 April in the case of Italy, Spain , Greece and Portugal ,  from 1 November to 31 May in the case of the other Member States .' Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof. Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , pursuant to Article 4b of Regulation (EEC) No 2727/75(4 ), as last amended by Regulation (EEC) No 1 66 / 89( 5 ), if the maximum guaranteed quantity is exceeded , the target prices are adjusted by the Council ; whereas it would be suitable to provide that , as for the intervention prices , the adjustment be made by the Commission ; Whereas , moreover, the need to reform the cereals sector makes it appropriate that the period during which cereals may be offered for intervention should be shortened; whereas Regulation (EEC ) No 2727/ 75 should be amended accordingly , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Council The President P. SOLBES (') OJ No C 82 , 3 . 4 . 1989 , p. 1 . ( 2 ) OJ No C 120 , 16 . 5 . 1989 . ( 3 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( 4 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( s ) OJ No L 20 , 25 . 1 . 1989 , p. 16 .